DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 36, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (D569,630) in view of Price (2012/0090211).
See Fig. 1, reproduced below. Bradford discloses a frame assembly for displaying a flat article, the frame assembly comprising: a frame comprising: a front surface and a rear surface opposite the front surface, the rear surface comprising a recessed portion (Fig. 1, A); a floor structure for supporting the stack (Fig. 1, B); and an outer annular wall (Fig. 1, C) coupled to and surrounding the floor structure, the outer annular wall comprising an outer surface (Fig. 1, D) defining a periphery of the frame, an inner surface (Fig. 1, E) defining a display cavity, and a front edge (Fig. 1, F) that forms at least a portion of the front surface of the frame and defines a display opening configured to allow a stack to pass therethrough into the display cavity; and an easel (Fig. 2) pivotably coupled to the frame between: a storage position in which a distal portion of the easel nests within the recessed portion of the rear surface of the frame (Fig. 2); and a use position in which the distal portion of the easel does not nest within the recessed portion of the rear surface of the frame so that the distal portion of the easel can support the frame on a support surface (not shown, but inherently understood to be present because it is well known that this is how picture frame easels work).
However, Bradford does not disclose a stack comprising a transparent window panel. Price teaches that it was known in the art to place a stack comprising a transparent window panel in a frame, in order to display the stack. See paragraph 0041. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a stack comprising a transparent window panel into the frame disclosed by Bradford, as taught by Price, in order to display the stack.

    PNG
    media_image1.png
    695
    482
    media_image1.png
    Greyscale

Regarding claim 36, see Fig. 2 of Bradford and note that in the storage position the front surface of the distal portion of the easel is flush with the rear surface of the frame.
Regarding claim 48, see Fig. 2 of Bradford and note that in the recessed portion of the rear surface is located along a corner region of the frame.
Regarding claim 51, Fig. 2 of Bradford shows that the easel does not protrued beyond the rear surface of the frame when in the storage position.
Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (D569,630) in view of Price (2012/0090211), as applied to claim 35, above, and further in view of Chang (5,253,440).
Regarding claim 40, Bradford discloses the invention substantially as claimed, as set forth above. However, it is not known how the easel is attached to the frame. Chang teaches that it was known in the art to provide a first mounting element (Fig. 2, 24) on the frame and a second mounting element (Fig. 3, 321) on the easel to pivotally and detachably couple the easel to the frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Bradford with first and second pivotal and detachable elements, as taught by Chang, in order to pivotally and detachably connect the easel to the frame.
Regarding claim 43, Bradford discloses the invention substantially as claimed, as set forth above. However, Bradford does not disclose a stopper tab extending from the proximal end of the easel to prevent over-rotation of the easel. Chang teaches that it was known in the art to provide a stopper tab on an easel (Fig. 3, the proximal end of the easel itself comprises a stopper tab) first mounting element (Fig. 2, 24) on the frame and a second mounting element (Fig. 3, 321) on the easel to pivotally and detachably couple the easel to the frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Bradford with first and second pivotal and detachable elements, as taught by Chang, in order to pivotally and detachably connect the easel to the frame.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford (D569,630) in view of Price (2012/0090211), as applied to claim 35, above, and further in view of Flodin et al. (6,694,656).
Price discloses the invention substantially as claimed, as set forth above. However Price does not disclose a locking feature on the inner surface of the outer annual wall that snap-locks with the stack to hold the stack in the frame. Flodin teaches that it was known in the art to provide a locking feature (Fig. 1, 38) on the inner surface of an outer annular wall of a frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Bradford, as modified by Price, with a locking feature, as taught by Flodin, in order to hold the stack in the frame.
Allowable Subject Matter
Claims 52-55 are allowed.
Claims 37-39, 49, and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 37 and 52, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a lock for securing an easel of a frame in the closed position, in combination with the remaining limitations of the claims.
Regarding claims 49 and 57, Fig. 1 of Bradford shows that the floor of the recessed portion is spaced from the outer annular wall. There is no teaching or suggestion in the prior art to connect the two such that a portion of the outer annular wall extends from the floor of the recessed portion.
Claims 38 and 39 would be allowable based on their dependencies, respectively.
Claims 53-55, 59, 62, 65, and 68 are allowed based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/             Primary Examiner, Art Unit 3631